Citation Nr: 0925737	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-35 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $50,929.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Chicago, 
Illinois.  The Veteran testified before the Committee on 
Waivers and Compromises in January 2006; a transcript of that 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking waiver of recovery of an overpayment 
of pension benefits in the calculated amount of $50,929.00.  
He indicated on his November 2005 Substantive Appeal that he 
desired a hearing before the Board at a local VA office.  He 
reiterated this desire in a July 2008 correspondence.  The 
Veteran was scheduled for a Travel Board hearing in May 2009; 
letters sent on April 10 and 14, 2009, notified him of the 
date, time, and place of his hearing.  On April 18, 2009, the 
April 10, 2009, letter was returned to the RO; a new address 
was noted on the "return to sender" label.  The Veteran did 
not appear for his Travel Board hearing scheduled for May 5, 
2009.

In light of the above, the Board finds it reasonable to 
assume that the Veteran never received notice of the May 2009 
Travel Board hearing.  In this regard, the first notice 
letter was returned to the RO containing information from the 
United States Postal Service that the Veteran had a new 
address.  There is no indication of record that the RO 
attempted to contact the Veteran at this new address to 
inform him of his May 5, 2009, Travel Board hearing.  Since 
the Veteran did not receive proper notice of the May 2009 
Travel Board hearing, the Board is of the opinion that this 
matter should be REMANDED to schedule him for another Travel 
Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2008).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing per his request.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




